Title: From John Adams to John Trumbull, 19 January 1797
From: Adams, John
To: Trumbull, John



Dear Sir
Philadelphia January 19. 1797

Col. Wadsworth, upon my inquiring after your health gave me the most agreable and favourable account of it, I have heard for a long time. It rejoiced me very much: and the Information he gave me of your present occupation, in preparing for the Press a new Edition of your Writings, gave me more pleasure than any thing I could have heard of you next to the perfect restoration of your health and your return to your Business and the World.
I should be glad to do any Thing in my Power to procure you a generous subscription and I hope you will avail yourself of the Laws of your Country to make your literary Property productive to you.
I have of late years arrived at Hartford in the night, after you were, probably, abed and departed in the morning before you was up, So that I have been deprived of the Pleasure of Seeing you. But I hope it will not be very long before I shall See you once more.
What think you of the Politicks of France and Spain? Is the system of Brigandage, towards our American Commerce to become universal? And what should be our Conduct under it, or to avert it or to avenge it? It is Mortification and Humiliation to Submit to it.  But sometimes, before honour is humility. Pray what is the meaning to this Proverb? Is it that Humility is more valuable and excellent than honour? or is it that Humility commonly preceeds honour? or in other Words that honour always or commonly follows humility?
I wish you the compliments of the season and am your Friend and / humble Servant
John Adams